      Case 1:18-cv-05134-JSR Document 49 Filed 05/11/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
SHANE CAMPBELL GALLERY, INC.       :
                                   :
     Plaintiff,                    :         18-cv-5134 (JSR)
                                   :
          -v-                      :
                                   :         MEMORANDUM ORDER
FRIEZE EVENTS, INC.                :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

    This Opinion explains the Court’s April 28, 2020 decision

to grant defendant Frieze Events Inc.’s motion to dismiss the

plaintiff’s second amended complaint with prejudice. See Order,

ECF No. 48.

    Familiarity with the facts of the case is here assumed. In

short, plaintiff Shane Campbell Gallery, Inc. brought suit

against defendant for breach of contract, alleging that Frieze

breached its obligation to use “commercially reasonable efforts”

to provide air conditioning inside the tents at the 2018 Frieze

Art Fair on Randall’s Island, New York. First Am. Compl. ¶ 1,

ECF No. 6 (June 15, 2018); see Contract ¶ 18, Ex. A to Compl.,

ECF No. 6-1. Defendant Frieze moved to dismiss the first amended

complaint under Fed. R. Civ. P. 12(b)(6), arguing, among other

grounds, that the complaint failed to allege sufficient facts to

raise a plausible inference that the defendant acted in a


                                    1
      Case 1:18-cv-05134-JSR Document 49 Filed 05/11/20 Page 2 of 6



commercially unreasonable manner. Mem. of Law in Supp. of

Deft.’s Mot. to Dismiss at 12-14, ECF No. 33 (Nov. 14, 2018).

     On February 19, 2020, the case was reassigned to this

Court. On February 27, the Court granted defendant’s motion on

the ground described above,1 but without prejudice to plaintiff

amending the complaint to add additional allegations that would

“nudge[] [its] claims across the line from conceivable to

plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007); see Opinion and Order, ECF No. 41 (hereinafter “Opinion

and Order”). On March 5, plaintiff filed a second amended

complaint, and defendant promptly renewed its motion to dismiss.

Second Am. Compl., ECF No. 42 (Mar. 5, 2020); Deft.’s Mot. to

Dismiss Second Am. Compl., ECF No. 43 (Mar. 19, 2020).

     The Court now grants defendant’s second motion to dismiss

because the second amended complaint does not cure the

deficiencies in the first amended complaint that the Court

identified in its February 27 Opinion and Order. As the Court

explained there, the “evaluation of a party’s compliance with a

‘commercially reasonable efforts’ requirement does not involve a

hindsight comparison of the party’s actual conduct to that which



1 The Court denied defendant’s motion to the extent it was
predicated on other grounds that would have required dismissal
with prejudice, including the argument that the contract
disclaimed liability for any losses related to weather
conditions. See Contract ¶ 13.
                                    2
      Case 1:18-cv-05134-JSR Document 49 Filed 05/11/20 Page 3 of 6



could have been undertaken to produce a better result; a court

should evaluate only whether the party’s actual conduct was

sufficient.” Holland Loader Co., LLC v. FLSmidth A/S, 313 F.

Supp. 3d 447, 472-73 (S.D.N.Y. 2018); Opinion and Order at 4.

Accordingly, under New York law, a complaint alleging breach of

a commercially reasonable efforts provision must set forth an

objective standard of reasonability and must plead specific ways

in which the defendant’s conduct fall short of that mark. See

Holland Loader, 313 F. Supp. 3d at 472 (“When the term

‘commercially reasonable efforts’ is not defined by the

contract, courts in this district require the party seeking to

enforce the efforts provision to establish the objective

standard by which the breaching party's efforts are to be

judged, in the context of the particular industry.”); Opinion

and Order at 4-5. The factual allegations in the first amended

complaint — “that it was exceedingly hot inside the tent despite

the presence of air conditioning vents, and that the air

conditioning system differed from that of previous years,”

Opinion and Order at 4 — fulfilled neither of these

requirements.

    The second amended complaint similarly falls short. This

complaint differs materially from the first only in what is now

paragraph 22. But nothing in paragraph establishes or even

implies an industry-specific objective standard of commercial

                                    3
      Case 1:18-cv-05134-JSR Document 49 Filed 05/11/20 Page 4 of 6



reasonability. Of the twenty-six subparagraphs incorporated

within paragraph 22, just two mention potential standards, but

neither of those is sufficient.

     First, subparagraph 22(w) alleges that Frieze failed to

comply with New York City Building Code section 1204.2, which

provides that air-conditioned indoor spaces should be maintained

at seventy-eight degrees Fahrenheit when the outdoor temperature

is as high as eighty-nine degrees with fifty-percent relative

humidity. But this code provision applies to permanent

buildings, not temporary structures like tents,2 and it stands to

reason that the objective standard for such structures would be

lower than that for buildings. The temperature on the days in

question, moreover, is alleged to have been higher than eighty-

nine degrees. Second Am. Compl. ¶ 19.

     Second, subparagraph 22(x) alleges that Frieze failed to

comply with “applicable standards established by the American

Society of Heating, Refrigerating, and Air Conditioning

Engineers (ASHRAE), or other standards of good engineering

practice,” but the complaint does not cite to any particular


2 Section 1201.1, entitled “Scope,” states that “[t]he provisions
of this chapter shall govern ventilation [and] temperature
control . . . associated with the interior spaces of buildings”
(emphasis added). Moreover, as Frieze points out, a separate
portion of the New York City Building Code, chapter 31, governs
temporary structures, including tents. Mem. of Law in Supp. of
Deft.’s Mot. to Dismiss Second Am. Compl. at 9 n.3, ECF No. 44
(Mar. 19, 2020).
                                    4
      Case 1:18-cv-05134-JSR Document 49 Filed 05/11/20 Page 5 of 6



such standard, nor does it explain the contents of any. The

Court, accordingly, finds that plaintiff has not plausibly

alleged defendant to have violated any of the ASHRAE standards.

    It must be added that even if plaintiff were to have

established an objective standard of commercial reasonability

for the air conditioning of a temporary tent, the complaint

further fails in that it does not establish any particular way

in which Frieze’s conduct fell short. The other twenty-four

subparagraphs under paragraph 22 offer nothing more than a

generic, jargon-laden laundry list of air conditioning failures,

all, it is worth noting, connected by the conjunction “and/or,”

which at least one other Court in this District has found to

detract from the plausibility of a complaint. See AllGood

Entm’t, Inc. v. Dileo Entm’t and Touring, Inc., 726 F. Supp. 2d

307, 316-17 (S.D.N.Y. 2010). By pleading twenty-four alternative

theories of breach, all lacking even a scintilla of specificity

or corroborating detail, the complaint fails its most basic

obligation to “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Twombly, 550 U.S.

at 555 (alteration in original) (quoting Conley v. Gibson, 355

U.S. 41, 47 (1957)).

    For these reasons, even accepting plaintiff’s factual

allegations as true, the complaint does not “contain sufficient

factual mater . . .    to ‘state a claim to relief that is

                                    5
         Case 1:18-cv-05134-JSR Document 49 Filed 05/11/20 Page 6 of 6



plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570). Frieze’s motion to

dismiss under Fed. R. Civ. P. 12(b)(6) is accordingly granted.

Moreover, because the Court has already granted plaintiff an

opportunity to amend the complaint, the Court is convinced that

any further opportunity would be fruitless, and that the

complaint should therefore be dismissed with prejudice. See

Liner v. Goord, 115 F. Supp. 2d 432, 434 (S.D.N.Y. 2000) (“When

a plaintiff does not correct the defects in an initial pleading

through the filing of a more detailed amended complaint, the

amended complaint may be dismissed with prejudice.”).

    The Clerk of the Court is therefore directed to close the

case and enter final judgment in favor of defendant.

    SO ORDERED

Dated:       New York, NY                  _______________________
             May 11, 2020                  JED S. RAKOFF, U.S.D.J.




                                       6
